167 Conn. 377 (1974)
JAMES J. MARTIN ET AL.
v.
CONNECTICUT PERSONNEL COMMISSIONER ET AL.
Supreme Court of Connecticut.
Argued November 12, 1974.
Decision released December 10, 1974.
HOUSE, C. J., LOISELLE, MACDONALD, BOGDANSKI and LONGO, JS.
*378 Barry Scheinberg, with whom, on the brief, was Michael Sucoll, for the appellants (plaintiffs).
Sidney D. Giber, assistant attorney general, with whom, on the brief, were Robert K. Killian, attorney general, and F. Michael Ahern, for the appellees (defendants).
PER CURIAM.
The plaintiffs, James J. Martin and Mary G. Carty, former employees of the state of Connecticut, brought this action in the Court of Common Pleas against the defendants, commissioner of personnel Edward H. Simpson, commissioner of labor Jack A. Fusari, and the state retirement commission, seeking an "injunction restraining the defendants from laying off the ... plaintiffs as of April 1, 1973." From a judgment rendered in favor of the defendants, the plaintiffs have appealed to this court, assigning error in the conclusions of the trial court.
The record in this case contains no finding of facts and no conclusions other than the judgment for the defendants. A finding is essential where error is claimed in the court's conclusions of law or fact that do not appear on the face of the record. Practice Book § 609; Robertson v. Robertson, 164 Conn. 140, 142, 318 A.2d 106; Gitlitz v. Davis, 146 Conn. 280, 281, 150 A.2d 213; Maltbie, Conn. App. Proc. § 126. The briefs of the parties in this case are based on the trial court's memorandum of decision. A memorandum of decision, however, establishes no facts and cannot take the place of the required finding. Wagner v. Zoning Board of Appeals, 153 Conn. 713, *379 714, 216 A.2d 182; Saraceno v. Capitol Theatre Realty Corporation, 154 Conn. 669, 672, 228 A.2d 507.
Our review is thus confined to the record presented consisting of the pleadings and the judgment. The judgment merely recites that after hearing the parties the court found the issues for the defendant. "Without the subordinate facts on which the court based its rulings and conclusions, we are in no position to do other than affirm the judgment." Lomas & Nettleton Co. v. Cadoux, 163 Conn. 603, 605, 316 A.2d 413.
There is no error.